ORDER
PER CURIAM.
Appellant, Julius Massey (Movant), appeals the denial of his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. He alleges his trial counsel provided ineffective assistance in: (1) failing to object to verdict directing instructions containing allegations that were not supported by the evidence; and (2) failing to inform the court that the jury *346had seen Movant in shackles when he was being transported.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).